EXHIBIT 13.1 2 THE COMPANY This Annual Report is for Atwood Oceanics, Inc. and its subsidiaries, which are collectively referred to herein as “we”, “our”, or the “Company” except where stated otherwise.We are engaged in the domestic and international offshore drilling and completion of exploratory and developmental oil and gas wells and related services.Presently, we own and operate a premium, modern fleet of nine mobile offshore drilling units.Since fiscal year 1997, we have invested approximately $727 million in upgrading seven mobile offshore drilling units and constructing two ultra-premium jack-up units, the ATWOOD BEACON and ATWOOD AURORA.We are also constructing a conventionally moored semisubmersible unit and a dynamically positioned semisubmersible unit, which will be our tenth and eleventh mobile offshore drilling units upon delivery in 2011 and 2012, respectively.We support our operations from our Houston headquarters and offices currently located in Australia, Malaysia, Malta, Egypt, Indonesia, Singapore and the United Kingdom. FINANCIAL HIGHLIGHTS (In Thousands) FOR THE YEAR ENDED SEPTEMBER 30: REVENUES $ $ NET INCOME CAPITAL EXPENDITURES AT SEPTEMBER 30: NET PROPERTY AND EQUIPMENT $ $ TOTAL ASSETS TOTAL SHAREHOLDERS' EQUITY 1 TO OUR SHAREHOLDERS AND EMPLOYEES: Even though fiscal year 2009 was very challenging from a drilling industry viewpoint, we recorded our fourth consecutive year of record financial results with revenues, operating cash flows and net income again being the highest in our history.Our net income of $251 million, or $ 3.89 per diluted share, for fiscal year 2009, reflected a 17% improvement on our previous year’s record net income of $215 million, or $3.34 per diluted share.Other significant accomplishments during the fiscal year included the completion of construction and commencement of operations of our new ultra premium jack-up, the ATWOOD AURORA, on a two year contract in Egypt; progress, as planned, on the construction in Singapore of our two new deepwater semisubmersibles, a 6,000 foot water depth unit, the ATWOOD OSPREY, and a to-be-named 10,000 foot water depth dynamically positioned unit; strengthening of our balance sheet by execution of a $280 million credit facility (giving us a combined borrowing capacity of $580 million) during a very difficult period in the financial and banking markets; and securing contract commitments for three of our four idle units in an extremely challenging market environment. During fiscal year 2009, there was a strong focus throughout the Company on execution on all of our activities.With contracts for four of our drilling units expiring during fiscal year 2009, it was our goal to define and execute a clear strategy for these four units in terms of planning and completing critical maintenance, subsequently reducing direct operating costs to target levels, maintaining key personnel, aggressively bidding any suitable contract opportunities and having all of these units ready to return to work at short notice.Three of these four units, the VICKSBURG, RICHMOND and ATWOOD BEACON, were contracted and have returned to work.The fourth unit, the ATWOOD SOUTHERN CROSS, is still idle.For most of 2009, there has been almost no bidding activity relating to opportunities suitable for the ATWOOD SOUTHERN CROSS.While we continue to anticipate drilling market challenges in fiscal year 2010, we are currently experiencing some increases in discussions and bidding activities, including possible shorter term opportunities for the ATWOOD SOUTHERN CROSS, and remain confident in the long-term outlook for the worldwide offshore drilling industry, especially for deepwater drilling. Of our nine (9) owned operational drilling units, and two (2) drilling units currently under construction, five (5) have current contract commitments that extend into fiscal year 2011 or later; one (1) has a contract commitment through fiscal year 2010; three (3) have current contract commitments that expire during fiscal year 2010, one (1) is currently idle; and one (1) under construction, scheduled for delivery in mid-2012, is currently without a contract.At September 30, 2009, we had estimated contract revenue backlog of approximately $1.8 billion compared to approximately $1.0 billion of estimated capital commitments relating primarily to the new semisubmersibles under construction.Currently, we have approximately 70% of our available rig days contracted for fiscal year 2010. While fiscal year 2009 was rewarding in terms of recording our sixth consecutive year of improving financial results, we are focused on execution and planning for what we believe will be continuing enhancement in shareholder value.From a longer term perspective, we remain committed to our strategy of consistently meeting our clients’ needs with safe, quality operations, premium equipment and being leveraged to deepwater and international markets.This strategy has been successful in enabling us to create value in the past and stands us in good stead for the future.The Company is strong and well positioned in terms of its financial position, talented personnel, rig fleet and track record.We continue to actively progress efforts to develop our organization, systems, expertise, talent and capability for future growth.While it is our goal to consider further value enhancing opportunities in the future at the appropriate time, we have no immediate plans for further growth beyond our current two deepwater semisubmersible construction program. 2 Our performance during fiscal year 2009 and current strong position owe much to the talent, dedication and valuable contributions of our employees and management team both in the U.S. and internationally.To them, we convey our personal thanks and appreciation as we do to our shareholders for their continuing trust and support.To our clients, reflecting both long-standing and newer relationships, we express our appreciation for the opportunity and privilege to be of service and add value to their activities and also acknowledge the communities around the world in which we have the privilege and good fortune to operate.We remain focused on the future and are dedicated to building longer term shareholder value from our current strong position. John R. Irwin 3 Atwood Oceanics, Inc. and Subsidiaries FIVE YEAR FINANCIAL REVIEW (In thousands, except per share amounts, fleet At or For the Years Ended September 30, data and ratios) STATEMENTS OF OPERATIONS DATA: Revenues $ Contract drilling costs ) Depreciation ) General and administrative expenses ) Gain on sale of equipment - OPERATING INCOME Other (expense) income ) ) ) Tax (provision) benefit ) NET INCOME $ PER SHARE DATA: Earnings per common share: Basic $ Diluted $ Average common shares outstanding: Basic Diluted FLEET DATA: Number of rigs owned or managed, at end of period 9 8 8 10 11 Utilization rate for in-service rigs (1) 85
